Citation Nr: 0020848	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma, claimed as due 
to aggravation of a pre-existing disorder.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, brother, and sister


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This claim came before the Board in October 1998.  The Board 
denied service connection for asthma on both a direct and 
aggravation basis.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
and joint motion for remand, dated in February 2000, the 
Court ordered the portion of the October 1998 Board decision 
regarding service connection for asthma on the basis of 
aggravation vacated and remanded.  


REMAND

Initially the veteran contended that he developed asthma 
while on active duty.  He specifically contended that he did 
not have asthma before service, and that service medical 
records which noted this were incorrect.  In the joint motion 
for remand, however, the veteran has not challenged the 
Board's determination that his asthma pre-existed service.

Service connection for bronchial asthma was first denied by a 
rating decision of December 1968.  A review of the veteran's 
service medical records indicates that he was evaluated as 
normal on his entrance physical examination, conducted in 
March 1966.  He gave no history of bronchial asthma.  

Records dated September 11, 1966 show the veteran giving a 
history of a lifelong bronchial asthma treated with oral 
medications.  Examination showed unilateral occasional 
sonorous rhonchi right side.  He reported difficulty with 
shortness of breath on field exercises.  Records dated 
September 14, 1966 show the veteran seen at the dispensary.  
He gave a long history of asthma, and reported recent 
treatment at the emergency room.  Examination showed minimal 
cough.  Records from Walson Army Hospital, Ft. Dix, dated on 
September 15, 1966 show the veteran reporting a lifelong 
history of asthmatic attacks.  

He stated that he had been treated by prior physicians, 
namely a Dr. Zacharia, of San Antonio, Texas, and at the 
Skinner Clinic, San Antonio.  He reported that he had been 
hospitalized for asthma at the age of ten.  It was noted that 
he had about four attacks since being in the army.  

He reported that he was carried through basic, being passed 
on many physical training evaluations without actually 
carrying out the exercise.  It was determined that he was fit 
for retention if he so chose, however, he did not meet 
enlistment standards.  He chose to be discharged.  The 
Medical Board of physicians determined that his bronchial 
asthma pre-existed service and was not aggravated by his 
military service.

Private medical records from Dr. Skinner, dated from 1955 to 
1971 show no treatment for asthma.  Treatment records from 
Baptist Memorial Hospital, and from Dr. Helfer, dated prior 
to, and shortly after the veteran's military service do not 
show treatment for asthma.

VA outpatient treatment clinic reports, dated in 1995 and 
1996, and hospital summaries for admissions in August 1995, 
January 1996, and July 1996 document current treatment for 
bronchial asthma.

Private medical records, dated in August 1996, show the 
veteran undergoing a Social Security Disability examination.  
He was diagnosed with chronic bronchial asthma.  On 
examination the veteran gave a history of having been first 
diagnosed with asthma in 1966.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in April 1997.  His brother also testified 
on his behalf.  They both testified that the veteran had 
never had any complaints of, or treatment for asthma prior to 
entering the military.  They testified that he did not 
receive treatment from Dr. Skinner for asthma.  The veteran 
stated that he did not know a Dr. Zacharia.  

The veteran testified that he was not carried through basic 
training.  He also stated that he did not know how statements 
about a lifelong asthmatic disorder came to be in his service 
medical records.  He speculated that his records were somehow 
mixed up with someone else's.  He stated that he continued to 
receive treatment for asthma after his discharge and had been 
hospitalized several times.

A second hearing was held in April 1998.  The veteran and his 
wife testified.  He stated that he finished basic training at 
the top of his class.  He reported no difficulties with 
asthma prior to service and stated that the onset occurred 
during his Infantry advanced individual training.  He 
repeated his earlier testimony that he was not treated for 
asthma by Dr. Skinner and that he did not know a Dr. 
Zacharia.

On joint motion for remand the Court held that the Board 
failed to present adequate reasons or bases for its decision 
that the veteran's asthma was not permanently aggravated by 
military service, and cited a portion of the Board's 
conclusion regarding this matter.  The Court stated that it 
appeared that the Board impermissibly substituted its own 
medical judgment in reaching its conclusions.  

Therefore, this claim is REMANDED to the RO for the 
following:

The claims folder, and a copy of this 
remand, should be thoroughly reviewed by 
a medical expert, a pulmonologist, if 
possible.  The examiner should carefully 
review the claims folder to specifically 
include the military medical records.  
This physician should be asked to give 
his opinion whether pre-existing asthma 
underwent an permanent increase in the 
underlying level of its severity over the 
pre-service level, and, if so, whether 
the worsening of the underlying condition 
was due to the natural progress of the 
disease.  

Upon completion of the above described item, the claim should 
be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




